533 F.Supp.2d 1347 (2008)
SKF USA, INC, SKF France S.A., and Sarnia, Plaintiffs,
v.
UNITED STATES, Defendant, and
Timken U.S. Corporation, Defendant-Intervenor.
Slip Op. 08-04. Court No. 03-00490.
United States Court of International Trade.
January 14, 2008.

JUDGMENT IN CONFORMITY WITH MANDATE
WALLACH, Judge.
The United States Court of Appeals for the Federal Circuit having issued a mandate on 13 November 2007, in SKF USA, Inc. v. United States, Appeal No. 07-1039, vacating this court's decision at Slip Op. 06-133 (September 1, 2006), it is hereby
ORDERED ADJUDGED AND DECREED that the above entitled case be and hereby is DISMISSED as moot.